MEMORANDUM **
Marvin Quemado, Jr. appeals from his guilty-plea conviction and 166-month sentence for conspiracy to obstruct interstate commerce by robbery, in violation of 18 U.S.C. § 1951, obstructing interstate commerce by robbery, in violation of 18 U.S.C. §§ 2 and 1951, and using, carrying and discharging a firearm in relation to the robbery, in violation of 18 U.S.C. §§ 2 and 924(c)(1)(A). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Quemado’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.